Citation Nr: 0009209	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to a compensable evaluation for status post 
excision, chalazion, left upper eyelid, on appeal from the 
initial grant of service connection.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from January 1987 to September 1987.  

These appeals arise before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 1997 and 
August 1998 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Baltimore, Maryland.


FINDINGS OF FACT

1.  Plantar warts are of service origin. 

2.  The veteran's service-connected left upper eyelid 
chalazion excision residuals are manifested by slight 
inflammation and no disfigurement.


CONCLUSIONS OF LAW

1.  Plantar warts were incurred during active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.3 (1999).

2.  The criteria for a 10 percent rating for status post 
excision, chalazion, left upper eyelid, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7800, 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for plantar warts

The veteran contends that service connection for plantar 
warts is warranted.  He states that he did not have a problem 
with plantar warts prior to his service in the Coast Guard 
but that he has experienced a problem with plantar warts 
since that time.  See Statement in Support of Claim, dated in 
April 1998.  He also notes that he has been treated for these 
warts since 1988 and that they reoccur frequently and 
intermittently.  Id.  He has treated himself with over-the-
counter medications.

Initially, the Board finds that the veteran's claim for 
service connection for plantar warts is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
See also Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed.Cir. 
1997).  

Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  While 
service medical records associated with the veteran's period 
of active duty from July 1975 to July 1979 have not been 
associated with the evidence of record, the Board, herein, is 
granting entitlement to service connection for plantar warts.  
As such, this decision represents a complete grant of the 
benefit sought, and further development is not required.  The 
Board is satisfied that all relevant evidence is of record, 
and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304 (1999).

Available service medical records disclose that on 
examination in February 1986, the veteran's feet were normal.  
He denied any foot trouble on examinations in February 1986 
and January 1987.  In February 1987, he complained of a 
blister on the ball of his left foot for a period of 10 days.  
Examination showed a 1/4 to 1/2 inch plantar wart on the ball of 
the left foot.  Additional records, dated in February and 
March 1987, showed that the veteran was receiving treatment 
for the plantar wart, which was resolving.  On examination 
April 1987, the veteran's feet were normal.

After service, the veteran was afforded a VA diseases of the 
skin examination in May 1998.  He gave a history of plantar 
warts since 1987 which had been treated with liquid nitrogen 
in the past and most recently with salicylic acid.  He added 
that he had had 8 large warts in the past.  The veteran 
further indicated that the last time salicylic acid was used 
was during the winter, and that the warts had resolved over 
the past three months.  Examination revealed that the 
veteran's bilateral feet plantar surfaces were clear.  The 
examiner diagnosed plantar warts which will require 
intermittent treatments in the future with salicylic acid as 
required. 

In August 1998, the RO denied entitlement to service 
connection for plantar warts on the grounds that they were 
considered to be a congenital or developmental defect.  The 
veteran appealed to the Board.  In November 1998, he argued 
that his plantar wart disorder was not, as described by the 
RO in August 1998, a congenital or developmental defect.  

To summarize, service medical records show that the veteran 
was treated during his period of active service for plantar 
warts.  He has complained of recurrence of the warts since 
active service.  Visual observation by a lay person is 
sufficient as to the existence of this condition, and medical 
evidence of a nexus between the current condition and 
continued symptomatology is not required.  The veteran's 
statements concerning continuity of symptomatology are found 
to be credible.  Additionally, the VA examiner in May 1998 
reported that, notwithstanding the fact that the veteran's 
bilateral feet were clear of warts on the plantar surfaces of 
the feet on examination, he would require intermittent 
treatment in the future for his plantar wart disorder.  While 
the RO stated that plantar warts are a congenital and/or 
developmental defect, there is no medical evidence of record 
which supports this conclusion.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the Board finds that 
the current symptoms and findings, including the VA 
examiner's May 1998 opinion as to the necessity for future 
treatment, cannot reasonably be disassociated from the 
inservice plantar warts experienced by the veteran.  
Resolving all doubt in the veteran's favor, service 
connection for plantar warts is warranted.  See 38 C.F.R. 
§ 3.102, 4.3 (1999).  


Increased rating for status post excision, chalazion, left 
upper eyelid

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected chalazion of the 
left eyelid.  Accordingly, his claim for an initial rating in 
excess of 0 percent for his service-connected disability is a 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, they do not give past medical reports precedence 
over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) noted, in pertinent 
part, that there is a "distinction between an original 
rating and a claim for an increased rating" and that this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. 
App. at 126 (emphasis in original).  In Fenderson, the Court 
held that the rule articulated in Francisco v. Brown did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  As noted above, the Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the ......claim as one for an 
'[i]ncreased evaluation ..... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132. (emphasis in the original).  
The Court indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because in the March 1999 
supplemental statement of the case the RO identified the 
issue on appeal not as a claim for an "increased" 
disability rating but rather as "Evaluation of status post 
excision, chalazion, left upper eye lid currently evaluated 
as 0 percent disabling."  More important, the RO's August 
1998 SOC and March 1999 supplemental statement of the case 
provided the veteran with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for the 
service-connected condition.  

With regard to the evidence that should be considered 
concerning an appeal of an initial rating, the Board notes 
that by taking such an appeal, the veteran is disagreeing 
with the RO's assessment of the degree of disability present 
at a time contemporaneous with the claim for service 
connection for the disability and with the rating decision 
which assigned the initial rating.  Therefore, evidence 
contemporaneous with that period of time will have more 
probative weight than evidence dated a long time before or 
after that period of time.  If the evidence dated after the 
period of time contemporaneous to the claim and assignment of 
the initial ratings shows that the disorder increased or 
decreased enough to warrant a higher or lower rating under 
the criteria in the VA Schedule for Rating Disabilities, the 
Court's opinion in Fenderson states that "staged" ratings 
may be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

Here, the available service medical records reveal that the 
veteran was diagnosed as having a chalazion of the left upper 
eyelid in February 1987.  Subsequent treatment records show 
that the chalazion of the left upper eyelid was excised in 
February 1987.  It healed well without evidence of infection.  
A report of medical examination dated in April 1987 showed a 
notation of healing chalazion excision left upper lid.  

A post-service VA medical record dated in May 1997 shows 
findings consistent with recurrent chalazia of the left upper 
lid.  Private treatment records dated in July 1997 show that 
the veteran had a 10-year history of chalazion which was of a 
recurrent nature.  Vision was 20/25 and 20/30.  He underwent 
excision of the chalazion in July 1997.

The veteran was afforded a VA visual examination in September 
1997.  He gave a history of recurrent chalazion of the left 
upper eyelid, which caused soreness.  He denied any ocular 
involvement.  Neurological examination of the eye was normal.  
The pupils were equal, round and reactive to light at four 
millimeters with no afferent pupillary defect.  The 
extraocular muscles were smooth and full with no restriction 
of gaze.  Vision was 20/20 in the right eye and 20/30 in the 
left eye.  A small near-sighted prescription improved the 
left eye to 20/20.  On slit lamp examination, a small mass 
was noted at the left upper eyelid.  The examiner diagnosed 
chalazia of the left upper eyelid which was new and 
recurrent.  It was recommended that the veteran begin a warm 
compress four times a day to the left eye.

In December 1997, the RO granted entitlement to service 
connection for status post excision, chalazion, left upper 
eyelid, evaluated as noncompensable under Diagnostic Code 
7800, effective from June 1997.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99").  The 
veteran appealed the RO's decision to the Board.  On appeal, 
he maintained that his eye condition was of a recurring 
nature and the effectiveness of treatment was limited.  His 
chalazion reportedly became large and inflamed, and each 
excision left a scar that was prone to infection.  The 
veteran stated that his eyelid was permanently and 
prominently red, and appeared as though he was wearing eye 
makeup.  The condition was also prone to periodic flare-ups 
which made him look like he had been hit in the eye.  He 
stated that there was moderate disfigurement of his eyelid 
with two very noticeable scars.  In July 1998, he stated that 
he had two flare-ups, without medical intervention, since the 
December 1997 rating decision.  During flare-ups, he stated 
that his vision and the eye itself were affected, including 
redness and watering of the eye and blurred vision.

On VA scars examination in November 1998, the veteran gave a 
history of a left eye chalazion.  It was noted that it was 
surgically removed in 1987, and upon its return in 1997, was 
again excised.  The veteran complained of slight itchiness 
over his left eyelid and watering of the eye for two days.  
He was worried that the chalazion was recurring.  Examination 
revealed no visible scar, but showed purple discoloration and 
a slight fullness concerning the left eyelid.  There was a .5 
centimeter viral violaceous hue to the left upper eyelid, 
center region.  Neither tenderness nor adherence was noted.  
The texture was smooth, with no ulceration or breakdown of 
the skin.  The scar was not elevated or depressed, and there 
was no underlying tissue loss.  The examiner noted the 
presence of slight inflammation to the area, but no edema or 
keloid formation.  The area was purple compared to normal 
areas of the skin.  Further, the examiner reported that there 
was no disfigurement. 

The veteran's left eyelid disability is currently assigned a 
noncompensable evaluation under Diagnostic Codes 7899-7800 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.118 
(1999).  Diagnostic Code 7800 provides that disfiguring scars 
of the head, face or neck will be rated as follows:  complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement will be rated 
as 50 percent disabling and severe disfigurement, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles will be evaluated as 30 percent disabling.  
Moderately disfiguring scars of the head, face or neck will 
be rated as 10 percent disabling, and slightly disfiguring 
scars of the head, face or neck will be rated as 
noncompensably disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

Consideration of Diagnostic Codes 7803 and 7804 is also 
appropriate.  Superficial scars that are poorly nourished 
with repeated ulceration, or that are tender and painful on 
objective demonstration, warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1999).  Scars 
may also be rated on limitation of function of an affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

The Board concludes that the findings do not show symptoms of 
the severity and persistence such to provide a basis for a 
compensable disability rating.  While the veteran has 
complained of soreness associated with the chalazion, VA 
examination in November 1998 specifically showed no 
tenderness, despite slight inflammation of the area.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  Indeed, no objective findings of 
tenderness are shown in any of the post-service medical 
records.  The post-service medical records are also negative 
for any findings of repeated ulceration.  On VA examination 
in 1998, the examiner specifically noted no adherence, 
ulceration, or breakdown of the skin.  Additionally, the 
examiner clearly indicated that while slight inflammation was 
present, no disfigurement was shown.  There was no edema, 
underlying tissue loss or keloid formation and no visible 
scar.  The only positive findings were a slight fullness and 
purple discoloration.  These findings do not approximate 
moderate disfigurement.  Finally, there have been no findings 
of limitation of function.  Visual examination in September 
1997 revealed no ocular involvement or visual disturbance 
associated with the service-connected chalazion, despite the 
fact that examination was performed during a flare up of the 
condition.  No medical professional has attributed any such 
residuals to the service-connected chalazion.  Accordingly, 
it is the Board's judgment that the criteria for a 
compensable rating have not been met under Diagnostic Code 
7800, 7803, 7804, or 7805. 

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable disability rating.  The 
service-connected status post excision, chalazion, left upper 
eyelid, does not more nearly approximate the next higher or 
10 percent rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7800, 7803, 7804, 7805 
(1999).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).  The 0 percent 
rating is the appropriate rating in this case.


ORDER

Entitlement to service connection for status post excision of 
plantar warts is granted.  

Entitlement to a (compensable) evaluation for status post 
excision, chalazion, left upper eyelid, on appeal from the 
initial grant of service connection, is denied.



		
P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

